NOT DESIGNATED FOR PUBLICATION

                                             No. 121,512

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                In the Matter of the Marriage of

                                   ANNETTE GOODPASTURE,
                                         Appellee,

                                                and

                                      JOHN GOODPASTURE,
                                           Appellant.


                                 MEMORANDUM OPINION

       Appeal from Atchison District Court; ROBERT J. BEDNAR, judge. Opinion filed June 5, 2020.
Affirmed.


       John Goodpasture, appellant pro se.


       Philip L. Goetz, of Topeka, for appellee Kansas Department for Children and Families.


Before BRUNS, P.J., GREEN, J., and TIMOTHY J. CHAMBERS, District Judge, assigned.


       PER CURIAM: John Goodpasture appeals from the judgment of the trial court
denying his motion to set aside or void a previously issued child support order against
him. John claimed in his motion that when his former wife, Annette Goodpasture, along
with their children, moved her residence from the state of Kansas, it deprived the courts
of Kansas continuing jurisdiction over his child support payments to Annette. We
disagree. Thus, we conclude that the courts of this state retain continuing jurisdiction
over his child support obligations. Therefore, we affirm.


                                                  1
       John and Annette Goodpasture were divorced by decree in this state on January
27, 1997. The divorce decree gave Annette primary residential custody of the couple's
three children. The three children were born in 1989, 1991, and 1993. John was ordered
to pay child support in the amount of $100 per week.


       The Kansas Department for Children and Families (DCF) filed a notice of
assignment of the child support payments in 1997. The assignment transferred the right to
collect on all past, present, and future support payments from Annette to DCF.


       On December 13, 2018, John moved to set aside the child support order. The trial
court summarily denied John's motion to set aside child support.


       John timely appeals the trial court's denial of his motion.


Did Annette's Change of Residence Affect John's Child Support Obligations?


       John's motion to set aside child support was summarily dismissed by the trial court
based on his pleadings. The standard of appellate review is de novo for cases decided by
the trial court based upon documents and stipulated facts. Rucker v. DeLay, 295 Kan.
826, 830, 289 P.3d 1166 (2012). When the controlling facts are based on written or
documentary evidence from pleadings, admissions, depositions, and stipulations, an
appellate court is in as good a position as the trial court to examine and consider the
evidence and to determine what the facts establish as a matter of law. Weber v. Board of
Marshall County Comm'rs, 289 Kan. 1166, 1175-76, 221 P.3d 1094 (2009).


       John filed his submissions pro se, both his motion before the trial court and his
appeal to us. Appellate courts have a duty to construe pro se filings liberally. See In re
Marriage of Williams, 307 Kan. 960, 983, 417 P.3d 1033 (2018). Liberal construction


                                              2
allows courts to grant relief based on the facts alleged, that is, "the substance of the
pleading controls over its label." 307 Kan. at 983.


       John argued in his motion that the trial court lacked both personal and subject
matter jurisdiction to enforce its child support order. He maintained that when Annette
and the children moved their residence from Kansas, the trial court lost jurisdiction to
enforce its child support order. Thus, John's sole argument before the trial court involved
whether the court could exercise personal and subject matter jurisdiction over John's
obligation to pay child support.


       Nevertheless, on appeal, John adds several other arguments which were not
presented to the trial court. They are the following: (1) that no trial court ordered
arrearages and, therefore, he does not owe arrearages; (2) that Kansas courts lost
jurisdiction once the children reached the age of maturity; (3) that the doctrine of laches
applies to bar collection of his past due child support payments; (4) that the State of
Kansas, through DCF, cannot stand in Annette's place to collect past due child support;
and (5) that the child support judgments are now dormant. Even construing John's motion
to the trial court as liberally as possible, his motion did not present any of these
previously mentioned contentions to the trial court for consideration. Issues not raised
before the trial court cannot be raised on appeal. Wolfe Electric, Inc. v. Duckworth, 293
Kan. 375, 403, 266 P.3d 516 (2011). Although there are several exceptions to this general
rule, we determine that John has not argued any of these exceptions in his brief.


       On that basis, we conclude that John's additional contentions have not been
properly raised on appeal. As a result, we will not address these contentions in this
appeal.


       Turning to John's personal jurisdiction issue, we note that the trial court here has
personal jurisdiction over both parents because of their personal appearance before that

                                               3
court for the divorce trial. In re Marriage of Williams, 307 Kan. at 978-79. See K.S.A.
2019 Supp. 23-36,202 (Personal jurisdiction acquired by a tribunal of this state relating to
a support order continues as long as a tribunal of this state has continuing jurisdiction to
enforce its order as provided by K.S.A. 2019 Supp. 23-36,206.). Thus, the trial court here
continues to have personal jurisdiction over the parties.


       Next, John argues that Kansas courts lost subject matter jurisdiction over his child
support obligations when Annette and the children moved their residence from Kansas. A
court has subject matter jurisdiction of an action when it has been invested with the
authority to hear and to decide a particular type of action. Wall v. Kansas Department of
Revenue, 54 Kan. App. 2d 512, 514, 401 P.3d 670 (2017).


       Nevertheless, John's subject matter jurisdiction argument is wrong as a matter of
law. Kansas has adopted the Uniform Interstate Family Support Act (UIFSA) for
purposes of determining if a trial court has continuing jurisdiction over child support
issues. See K.S.A. 2019 Supp. 23-36,101 et seq. Under UIFSA, once a court acquires
jurisdiction over a child support matter, that court retains continuing jurisdiction to
enforce its child support order. See K.S.A. 2019 Supp. 23-36,206(a)(1), (2) and (b). The
trial court here continues to have subject matter jurisdiction to enforce its child support
order under UIFSA.


       For these reasons, John's personal and subject matter jurisdiction arguments fail.


       Affirmed.




                                              4